DETAILED ACTION
Reason for Allowance
	Claims 1-13 and 21-23 are allowed.
	The following is an examiner's statement of reasons for allowance: Prior art do not teach or render obvious “the insulation structure includes a first insulation layer filling a bottom portion of the first opening, a second insulation layer conformally formed a top surface of the first insulation layer and sidewalls of the first opening exposed by the first insulation layer, and a third insulation layer filling up a trench formed by the second insulation layer”, as recited in claim 1.  Claims 2-13 and 21-23 depend on allowable claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRANG Q TRAN/           Primary Examiner, Art Unit 2811